DETAILED ACTION
	Receipt is acknowledged of Applicant’s after-final response (amendments to the claims, remarks, and declaration) filed on 14 March 2022.  
*  *  *  *  *
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jill Jacobson on 14 March 2022.

The application has been amended as follows: 

Claim 14
In line 9 of claim 14, please delete “or is derived from”.
In line 10 of claim 14, please delete “an animal source,”.
In line 10 of claim 14, please delete “a plant source” and replace with “soybeans, nuts, nut butters”.
In line 14 of claim 14, please delete “or is derived from”.
*
Allowable Subject Matter
Claims 14-26 and 38-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with the claimed method, Applicant has shown criticality in the form of reduction of peak blood alcohol concentration, as described in the declaration filed on 14 March 2022.  Therefore, the claims are novel and non-obvious over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615